Exhibit 99.1 NEW FSV CARVE-OUT COMBINED FINANCIAL STATEMENTS Year ended December 31, 2014 MANAGEMENT’S REPORT MANAGEMENT’S RESPONSIBILITY FOR CARVE-OUT COMBINED FINANCIAL STATEMENTS The accompanying carve-out combined financial statements and management discussion and analysis (“MD&A”) of New FSV, a carve-out of FirstService Corporation (“FirstService”), are the responsibility of FirstService’s Management (“Management”) and have been approved by the Board of Directors of FirstService. The carve-out combined financial statements have been prepared by Management in accordance with accounting principles generally accepted in the United States of America using the best estimates and judgments of Management, where appropriate.The most significant of these accounting principles are set out in Note 2 to the carve-out combined financial statements. The MD&A has been prepared in accordance with National Instrument 51-102 of the Canadian Securities Administrators, taking into consideration other relevant guidance, including Regulation S-K of the US Securities and Exchange Commission. The Board of Directors of FirstService has an Audit Committee consisting of four independent directors.The Audit Committee meets regularly to review with Management and the independent auditors any significant accounting, internal control, auditing and financial reporting matters. PricewaterhouseCoopers LLP, an independent registered public accounting firm, has been appointed to audit the carve-out combined financial statements of New FSV which are included herein. MANAGEMENT’S REPORT ON INTERNAL CONTROL OVER FINANCIAL REPORTING Management is responsible for establishing and maintaining adequate internal control over financial reporting for New FSV.Internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. Due to its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of its effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Management has excluded eight entities acquired by New FSV during the last fiscal period from its assessment of internal control over financial reporting as at December 31, 2014.The total assets and total revenues of the eight majority-owned entities represent 0.7%and 1.3%, respectively, of the related carve-out combined financial statement amounts as at and for the year ended December 31, 2014. Management has assessed the effectiveness of New FSV’s internal control over financial reporting as at December 31, 2014, based on the criteria set forth in Internal Control – Integrated Framework (2013) issued by the Committee of Sponsoring Organizations of the Treadway Commission. Based on this assessment, management has concluded that, as at December 31, 2014, New FSV’s internal control over financial reporting was effective. The effectiveness of New FSV's internal control over financial reporting as at December 31, 2014, has been audited by PricewaterhouseCoopers LLP, New FSV’s independent registered public accounting firm as stated in their report which appears herein. /s/ Jay S. Hennick Chief Executive Officer FirstService Corporation /s/ John B. Friedrichsen Chief Financial Officer FirstService Corporation March 16, 2015 Page 2 of 27 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Directors of FirstService Corporation We have audited the accompanying carve-out combined balance sheets of New FSV (the “Company”) as of December 31, 2014 and 2013 and the related carve-out combined statements of earnings, carve-out combined statements of comprehensive earnings, carve-out combined statements of net investment and carve-out combined statements of cash flows for each of the years in the three-year period ended December 31, 2014. We also have audited the Company’s internal control over financial reporting as of December 31, 2014, based on criteria established in Internal Control - Integrated Framework (2013) issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). Management is responsible for these carve-out combined financial statements, for maintaining effective internal control over financial reporting, and for its assessment of the effectiveness of internal control over financial reporting, included in the accompanying Management’s Report on Internal Control over Financial Reporting. Our responsibility is to express opinions on these carve-out combined financial statements and on the company’s internal control over financial reporting based on our integrated audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the carve-out combined financial statements are free of material misstatement and whether effective internal control over financial reporting was maintained in all material respects. Our audits of the carve-out combined financial statements included examining, on a test basis, evidence supporting the amounts and disclosures in the carve-out combined financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall carve-out combined financial statement presentation. Our audit of internal control over financial reporting included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, and testing and evaluating the design and operating effectiveness of internal control based on the assessed risk. Our audits also included performing such other procedures as we considered necessary in the circumstances. We believe that our audits provide a reasonable basis for our opinions. A company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. A company’s internal control over financial reporting includes those policies and procedures that: (i) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (ii) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (iii) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company’s assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. As described in Management’s Report on Internal Control over Financial Reporting, management has excluded eight entities from its assessment of internal control over financial reporting as of December 31, 2014 because these entities were acquired by the company in purchase business combinations during 2014. We have also excluded these entities acquired from our audit of internal control over financial reporting. Total assets and total revenues of these majority owned entities represent 0.7% and 1.3%, respectively, of the related carve-out combined financial statement amounts as of and for the year ended December 31, 2014. In our opinion, the carve-out combined financial statements referred to above present fairly, in all material respects, the financial position of New FSV as of December 31 2014 and 2013 and the results of their operations and their cash flows for each of the years in the three-year period ended December 31, 2014 in conformity with accounting principles generally accepted in the United States of America. Also, in our opinion, New FSV maintained, in all material respects, effective internal control over financial reporting as of December 31, 2014, based on criteria established in Internal Control - Integrated Framework (2013) issued by COSO. /s/ PricewaterhouseCoopers LLP Chartered Professional Accountants, Licensed Public Accountants Toronto, Ontario March, 16, 2015 Page 3 of 27 NEW FSV CARVE-OUT COMBINED STATEMENTS OF EARNINGS (in thousands of US dollars) Years ended December 31 Revenues $ $ $ Cost of revenues (exclusive of depreciation and amortization shown below) Selling, general and administrative expenses Depreciation Amortization of intangible assets Accelerated amortization of intangible assets (note 6) - - Acquisition related items Operating earnings Interest expense Other expense (income), net 20 ) Earnings before income tax Income tax expense (note 12) Net earnings Net earnings attributable to non-controlling interests (note 9) Redemption increment attributable to non-controlling interests (note 9) Net earnings attributable to New FSV $ $ $ The accompanying notes are an integral part of these carve-out combined financial statements. Page 4 of 27 NEW FSV CARVE-OUT COMBINED STATEMENTS OF COMPREHENSIVE EARNINGS (in thousands of US dollars) Years ended December 31 Net earnings $ $ $ Foreign currency translation gain 24 ) Comprehensive earnings Less: Comprehensive earnings attributable to non-controlling interests Comprehensive earnings attributable to New FSV $ $ $ The accompanying notes are an integral part of these carve-out combined financial statements. Page 5 of 27 NEW FSV CARVE-OUT COMBINED BALANCE SHEETS (in thousands of US dollars) As at December 31 Assets Current assets Cash and cash equivalents $ $ Restricted cash Accounts receivable, net of allowance of $9,581 (December 31, 2013 - $9,011) Income tax recoverable Inventories (note 4) Prepaid expenses and other current assets Deferred income tax (note 12) Other receivables Other assets Fixed assets (note 5) Deferred income tax (note 12) Intangible assets (note 6) Goodwill (note 7) $ $ Liabilities and net investment Current liabilities Accounts payable $ $ Accrued liabilities (note 4) Income tax payable Unearned revenues Long-term debt - current (note 8) Contingent acquisition consideration - current (notes 3 and 14) Deferred income tax (note 12) Long-term debt - non-current (note 8) Contingent acquisition consideration (notes 3 and 14) Other liabilities Deferred income tax (note 12) Redeemable non-controlling interests (note 9) Net investment FirstService's net investment (note 10) Accumulated other comprehensive loss Total net investment $ $ Commitments and contingencies (notes 10 and 15) The accompanying notes are an integral part of these carve-out combined financial statements. Approved by the Board of Directors of FirstService Corporation /s/ Bernard I. Ghert Director /s/ Jay S. Hennick Director Page 6 of 27 NEW FSV CARVE-OUT COMBINED STATEMENTS OF NET INVESTMENT (in thousands of US dollars) FirstService's net investment Accumulated other comprehensive earnings (loss) Total net investment Balance, December 31, 2011 $ $ $ Net distributions to FirstService ) - ) Stock option expense - Net earnings attributable to New FSV - Other comprehensive loss - ) ) Balance, December 31, 2012 ) Net distributions to FirstService ) - ) Stock option expense - Net earnings attributable to New FSV - Other comprehensive earnings - Balance, December 31, 2013 Net distributions to FirstService ) - ) Stock option expense - Net earnings attributable to New FSV - Other comprehensive earnings - 24 24 Balance, December 31, 2014 $ $ $ The accompanying notes are an integral part of these carve-out combined financial statements. Page 7 of 27 NEW FSV CARVE-OUT COMBINED STATEMENTS OF CASH FLOWS (in thousands of US dollars) Years ended December 31 Cash provided by (used in) Operating activities Net earnings $ $ $ Items not affecting cash: Depreciation and amortization Deferred income tax ) ) ) Other Changes in non-cash working capital: Accounts receivable ) ) Inventories 72 ) ) Prepaid expenses and other current assets ) ) ) Accounts payable ) Accrued liabilities ) Income tax payable ) ) Unearned revenues ) Other liabilities Contingent consideration ) - - Net cash provided by operating activities Investing activities Acquisitions of businesses, net of cash acquired (note 3) Purchases of fixed assets ) ) ) Changes in restricted cash ) ) Other investing activities - 72 ) Net cash used in investing activities ) ) ) Financing activities Increase of long-term debt, net Net distributions to FirstService ) ) ) Distributions to redeemable non-controlling interests ) ) ) Purchases of redeemable non-controlling interests ) ) ) Sale of interests in subsidiaries to non-controlling interests 25 Contingent acquisition consideration paid ) ) ) Net cash used in financing activities ) ) ) Effect of exchange rate changes on cash ) ) (Decrease) increase in cash and cash equivalents ) Cash and cash equivalents, beginning of year Cash and cash equivalents, end of year $ $ $ The accompanying notes are an integral part of these carve-out combined financial statements. Page 8 of 27 NEW FSV NOTES TO CARVE-OUT COMBINED FINANCIAL STATEMENTS (in thousands of US dollars) 1. Background and basis of presentation On March 11, 2015, the Board of Directors of FirstService Corporation (“FirstService”) unanimously approved a proposal to split FirstService into two independent companies, being: (i) a Commercial Real Estate Services company operating principally as Colliers International; and (ii) a Residential Real Estate Services and Property Services company operating principally as FirstService Residential and several franchising companies operating under brands including California Closets, Paul Davis Restoration and CertaPro Painters. The proposed corporate reorganization (the “Arrangement”) would be implemented through a court approved plan of arrangement and is subject to regulatory, court and shareholder approvals. The reorganization would result in two publicly traded entities with the Residential Real Estate Services and Property Services company to be named FirstService Corporation, and FirstService renamed as Colliers International Group Inc. FirstService’s shareholders would receive one New FSV Multiple Voting Share or Subordinate Voting Share for each FirstService Multiple Voting Share or Subordinate Voting Share held, respectively. The carve-out business is comprised of the legal entities within the Residential Real Estate Services and Property Services operations (“New FSV”). The New FSV Carve-out Combined Financial Statements, prepared in connection with the Arrangement, present the historical carve-out combined financial position, results of operations, changes in net investment and cash flows of New FSV. The New FSV Carve-out Combined Financial Statements have been derived from the accounting records of FirstService on a carve-out basis and should be read in conjunction with FirstService’s annual audited Consolidated Financial Statements and the notes thereto for the year ended December 31, 2014. The New FSV Carve-out Combined Financial Statements have been prepared on a carve-out basis and the results do not necessarily reflect the results of operations, financial position, or cash flows of New FSV as a separate entity or future results in respect of FirstService Corporation as it is expected to exist on completion of the Arrangement. FirstService’s investment in New FSV, presented as Total Net Investment in the New FSV Carve-out Combined Financial Statements, includes the accumulated net earnings, accumulated other comprehensive earnings, and accumulated net contributions or distributions to FirstService. New FSV’s results are comprised of the historical operations, assets, liabilities and cash flows of the Residential Real Estate Services and Property Services operations, which include a portion of the corporate function of FirstService.Assets and liabilities are reflected at FirstService’s historical carrying amounts. The operating results of New FSV have been specifically identified based on FirstService’s existing operating segments. Certain other expenses presented in the Carve-out Combined Statements of Earnings represent allocations and estimates of the cost of services historically performed by FirstService. These allocations and estimates were based on methodologies that Management believes to be reasonable and include administrative costs, net interest, foreign exchange gains and losses and income tax expense. The majority of the assets and liabilities of New FSV have been identified based on the historical divisional structure, with the most significant exceptions being income taxes and long-term debt (see note 8). Salaries, benefits and incentive compensation have been reflected in these carve-out combined financial statements based on employee services that are specifically identifiable with New FSV, as well as Management’s best estimate to allocate shared employee costs.These costs are reflected in the Corporate segment (see note 17).Net interest expense has been allocated using the long-term debt balance allocated to New FSV. Income taxes have been recorded as if New FSV and its subsidiaries had been separate tax paying legal entities, each filing a separate tax return in its local jurisdiction, consistent with the carve-out allocations described above. Page 9 of 27 Goodwill has been allocated to New FSV based on FirstService’s historical goodwill allocation by operating segment. Two discontinued operations, Field Asset Services (sold September 30, 2013) and the REO Rental operation (sold April 18, 2014), were previously reported in FirstService’s Consolidated Financial Statements in the Property Services and Residential Real Estate Services segments, respectively. These operations have not been included in the New FSV Carve-out Combined Financial Statements, as FirstService will retain obligations for indemnification liabilities. Management believes the assumptions underlying the New FSV Carve-out Combined Financial Statements are reasonable. However, the New FSV Carve-out Combined Financial Statements may not reflect New FSV’s results of operations, financial position, and cash flows in the future or what New FSV’s operations, financial position and cash flows would have been if New FSV had been operating as a stand-alone company. FirstService’s direct investment in New FSV is shown as Net Investment in place of Shareholders’ Equity because a direct ownership by shareholders in New FSV does not exist at December 31, 2014 or December 31, 2013. 2. Summary of significant accounting policies The preparation of carve-out combined financial statements in accordance with accounting principles generally accepted in the United States of America (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosures of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period. The most significant estimates are related to the determination of fair values of assets acquired and liabilities assumed in business combinations, recoverability of goodwill and intangible assets, estimated fair value of contingent consideration related to acquisitions, quantification of uncertain tax positions, the collectability of accounts receivable, and allocations related to debt. Actual results could be materially different from these estimates. Significant accounting policies are summarized as follows: Basis of combination The New FSV Carve-out Combined Financial Statements include the New FSV carve-out operations, including its majority-owned subsidiaries. All significant intercompany accounts and transactions within the New FSV operations are eliminated upon combination or consolidation. Cash and cash equivalents Cash equivalents consist of short-term interest bearing securities, which are readily convertible into cash and have original maturities at the date of purchase of three months or less. Restricted cash Restricted cash consists of cash over which the New FSV has legal ownership but is restricted as to its availability or intended use, including funds held on behalf of clients and franchisees. Inventories Inventories are carried at the lower of cost and market. Cost is determined using the weighted average method. Work-in-progress inventory relates to landscaping, swimming pool rehabilitation and painting projects in process and is accounted for using the percentage of completion method. Fixed assets Fixed assets are carried at cost less accumulated depreciation. The costs of additions and improvements are capitalized, while maintenance and repairs are expensed as incurred. Fixed assets are reviewed for impairment whenever events or circumstances indicate that the carrying value of an asset group may not be recoverable. An impairment loss is recorded to the extent the carrying amount exceeds the estimated fair value of an asset group. Fixed assets are depreciated over their estimated useful lives as follows: Page 10 of 27 Buildings 20 to 40 years straight-line Vehicles 3 to 5 years straight-line Furniture and equipment 3 to 10 years straight-line Computer equipment and software 3 to 5 years straight-line Leasehold improvements term of the lease to a maximum of 10 years Fair value New FSV uses the fair value measurements framework for financial assets and liabilities and for non-financial assets and liabilities that are recognized or disclosed at fair value on a non-recurring basis.The framework defines fair value, gives guidance for measurement and disclosure, and establishes a three-level hierarchy for observable and unobservable inputs used to measure fair value. An asset or liability’s classification within the hierarchy is determined based on the lowest level input that is significant to the fair value measurement. The three levels are as follows: Level 1 - Quoted prices (unadjusted) in active markets for identical assets or liabilities Level 2 - Observable market based inputs other than quoted prices in active markets for identical assets or liabilities Level 3 - Unobservable inputs for which there is little or no market data, which requires New FSV to develop its own assumptions Goodwill and intangible assets Goodwill represents the excess of purchase price over the fair value of assets acquired and liabilities assumed in a business combination and is not subject to amortization. Intangible assets are recorded at fair value on the date they are acquired and are amortized over their estimated useful lives as follows: Customer lists and relationships straight-line over 4 to 20 years Franchise rights by pattern of use, currently estimated at 2.5% to 15% per year Trademarks and trade names straight-line over 5 to 35 years Management contracts and other straight-line over life of contract ranging from 2 to 15 years New FSV reviews the carrying value of intangible assets for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset group may not be recoverable from the estimated future cash flows expected to result from their use and eventual disposition. If the sum of the undiscounted expected future cash flows is less than the carrying amount of the asset group, an impairment loss is recognized. Measurement of the impairment loss is based on the excess of the carrying amount of the asset group over the fair value calculated using discounted expected future cash flows. Goodwill is tested for impairment annually, on August 1, or more frequently if events or changes in circumstances indicate the asset might be impaired, in which case the carrying amount of the asset is written down to fair value. Impairment of goodwill is tested at the reporting unit level. New FSV has three reporting units determined with reference to business segment, customer type, service delivery model and geography.Impairment is tested by first assessing qualitative factors to determine whether it is more likely than not that the fair value of a reporting unit is less than its carrying amount. Where it is determined to be more likely than not that its fair value is greater than its carrying amount, then no further testing is required.Where the qualitative analysis is not sufficient to support that the fair value exceeds the carrying amount, a two-step goodwill impairment test is performed. In the first step, the reporting unit’s carrying amount, including goodwill, is compared to the estimated fair value of the reporting unit. The fair values of the reporting units are estimated using a discounted cash flow approach. The fair value measurement is classified within Level 3 of the fair value hierarchy. If the carrying amount of the reporting unit exceeds its fair value, then a second step is performed to measure the amount of impairment loss, if any. Certain assumptions are used to determine the fair value of the reporting units, the most sensitive of which are estimated future cash flows and the discount rate applied to future cash flows. Changes in these assumptions could result in a materially different fair value. Page 11 of 27 Redeemable non-controlling interests Redeemable non-controlling interests (“RNCI”) are recorded at the greater of: (i) the redemption amount or; (ii) the amount initially recorded as RNCI at the date of inception of the minority equity position. This amount is recorded in the “mezzanine” section of the carve-out combined balance sheet, outside of FirstService’s Net investment. Changes in the RNCI amount are recognized immediately as they occur. Revenue recognition and unearned revenues (a) Franchisor operations New FSV operates several franchise systems within its Property Services segment. Initial franchise fees are recognized when all material services or conditions related to the sale of the franchise have been performed or satisfied. Royalty revenues are recognized based on a contracted percentage of franchisee revenues, as reported by the franchisees. Revenues from administrative and other support services, as applicable, are recognized as the services are provided. (b) Service operations other than franchisor operations Revenues are recognized at the time the service is rendered. Certain services are recognized on the percentage of completion method, in the ratio of actual costs to total estimated contract costs. In cases where anticipated costs to complete a project exceed the revenue to be recognized, a provision for the additional estimated losses is recorded in the period when the loss becomes apparent. Amounts received from customers in advance of services being provided are recorded as unearned revenues when received. Stock-based compensation FirstService’s stock option plan is an equity-classified award for which compensation cost is measured at the grant date based on the estimated fair value of the award. The related stock option compensation expense is allocated using the graded attribution method. For presentation of these carve-out combined financial statements, a portion of the stock-based compensation arising from FirstService’s stock option plan has been allocated to New FSV. Notional value appreciation plans Under these plans, subsidiary employees are compensated if the notional value of the subsidiary increases.Awards under these plans generally have a term of ten years and a vesting period of five years. The increase in notional value is calculated with reference to growth in earnings relative to a fixed threshold amount plus or minus changes in indebtedness relative to a fixed opening amount. If an award is subject to a vesting condition, then graded attribution is applied to the intrinsic value. The related compensation expense is recorded in selling, general and administrative expenses and the liability is recorded in accrued liabilities. Foreign currency translation Assets, liabilities and operations of Canadian subsidiaries are recorded based on the functional currency of each entity. For Canadian operations, the functional currency is the Canadian dollar, in which case the assets, liabilities and operations are translated at current exchange rates to the reporting currency, the US dollar. The resulting unrealized gains or losses are reported as a component of accumulated other comprehensive earnings. Realized and unrealized foreign currency gains or losses related to any Canadian dollar denominated monetary assets and liabilities are included in net earnings. Income tax Income tax has been provided using the asset and liability method whereby deferred income tax assets and liabilities are recognized for the expected future income tax consequences of events that have been recognized in the combined financial statements or income tax returns. Deferred income tax assets and liabilities are measured using enacted income tax rates expected to apply to taxable income in the years in which temporary differences are expected to reverse, be recovered or settled. The effect on deferred income tax assets and liabilities of a change in income tax rates is recognized in earnings in the period in which the change occurs. A valuation allowance is recorded unless it is more likely than not that realization of a deferred income tax asset will occur based on available evidence. Page 12 of 27 New FSV recognizes uncertainty in tax positions taken or expected to be taken in a tax return by recording a liability for unrecognized tax benefits on its carve-out combined balance sheet. Uncertainties are quantified by applying a prescribed recognition threshold and measurement attribute. New FSV classifies interest and penalties associated with income tax positions in income tax expense. Business combinations All business combinations are accounted for using the purchase method of accounting.Transaction costs are expensed as incurred. The fair value of the contingent consideration is classified as a financial liability and is recorded on the carve-out combined balance sheet at the acquisition date and is remeasured at fair value at the end of each period until the end of the contingency period, with fair value adjustments recognized in earnings.However, if the contingent consideration includes an element of compensation to the vendors (i.e. it is tied to continuing employment or it is not linked to the business valuation), then the portion of contingent consideration related to such element is treated as compensation expense over the expected employment period. 3. Acquisitions 2014 acquisitions: New FSV acquired controlling interests in eight businesses, five in the RRE segment and three in the Property Services segment.In the RRE segment, New FSV acquired regional firms operating in Minnesota, Texas, California, and Arizona.In the Property Services segment, New FSV acquired a national franchisor providing restorations services in Canada, as well as two California Closets franchises in Florida and Chicago which will be operated as Company-owned locations. Details of these acquisitions are as follows: Aggregate Acquisitions Current assets $ Long-term assets Current liabilities ) Long-term liabilities ) Redeemable non-controlling interest ) $ ) Note consideration $ ) Cash consideration, net of cash acquired of $797 ) Acquisition date fair value of contingent consideration ) Total purchase consideration $ ) Acquired intangible assets $ Goodwill $ Page 13 of 27 2013 acquisitions: New FSV completed three acquisitions in the RRE segment, acquiring firms operating in Missouri, Florida and Alberta to expand its geographic presence in these markets. Details of these acquisitions are as follows: Aggregate Acquisitions Current assets $ Long-term assets Current liabilities ) Long-term liabilities - $ ) Note consideration $ ) Cash consideration, net of cash acquired of $485 ) Acquisition date fair value of contingent consideration ) Total purchase consideration $ ) Acquired intangible assets $ Goodwill $ 2012 acquisitions: New FSV completed three acquisitions, two in the RRE segment and one in the Property Services segment.In the RRE segment, the acquired firms operate in California and Arizona and expand service offerings in existing markets.In Property Services, the acquired firm operates in Florida and expands the geographic presence in an existing market. Details of these acquisitions are as follows: Aggregate Acquisitions Current assets $
